33 U.S. 475 (____)
8 Pet. 475
THE UNITED STATES, APPELLANTS
v.
ANTONIO HUERTAS.
Supreme Court of United States.

This case was submitted by Mr Call, for the United States; and by Mr White, for the appellee.
Mr Chief Justice MARSHALL delivered the opinion of the Court.
The appellee had obtained a concession for ten thousand acres of land, from governor Kindelan, in March 1813. The petitioner, in his application to the governor, sets forth many and great services rendered to the government, in the course of which he had sustained considerable loss, in the last insurrection. He also states that he has ten children, and fourteen slaves.
Governor Kindelan, in his decree making the concession, states his own knowledge of the facts set forth in the petition, but grants the ten thousand acres, with the precise condition to use the same for the purpose of raising cattle, "without having the faculty of alienating the said tract, without the knowledge of this government."
On the 20th of July 1816, governor Coppinger granted a complete title to this land. His grant recites the decree made by governor Kindelan, and the boundaries of the land. This claim was laid before the board of commissioners, and recommended for confirmation. Don Antonio Huertas presented his petition to the court for the district of East Florida, by which tribunal his claim was adjudged valid. It was confirmed to him to the extent, and agreeably to the boundaries as in the grant, and the plat of the survey of said land, made by Andrew Burgevin, on the 19th of September 1818, and filed in the cause.
No exception can be taken to this decree, unless the survey *476 made by Burgevin varies from the grant. The description in the survey corresponds, in many respects, with that in the grant; but does not pursue its calls with such regular precision as to prove, completely, their exact identity. But as this objection was not taken in the superior court for the district, where a survey could have been ordered, if deemed necessary; as the testimony in favour of identity greatly preponderates; and as the judge appears to have entertained no doubt that the survey represented truly the land granted: this court thinks the judgment ought not to be reversed on that account. It is, accordingly, affirmed.
This cause came on to be heard on the transcript of the record from the superior court for the eastern district of Florida, and was argued by counsel; on consideration whereof it is ordered, adjudged and decreed by this court, that the decree of the said superior court in this cause be, and the same is hereby affirmed, in all respects.